Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16643495, entitled: SINGLE-LAYER PLASTIC COMPOSITE BOARD, filed on 02/28/2020.  Claims 1, 3-5, 7, 9-10, 12-17, and 43-49 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I. (drawn to Figs. 1-30) in the reply filed on 11/28/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,421,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is drawn to a box comprising the combination of a box body and a plastic composite board, whereas the instant application is only drawn to the plastic composite board.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 13-15, 43, 45-46, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pat. 10092091).
Regarding claim 1, Wang teaches a single-layer board (as shown in Fig. 2) comprising: a single-layer plastic sheet having a flat main body portion 1 and a peripheral portion 11 perpendicular to the main body portion 1; and a tubular stiffener 2 fixed directly to at least a part of the peripheral portion 11, the tubular stiffener 2 having a first section (as shown in Fig. 2 below) parallel with the main body portion 1 and a second section 23 perpendicular to the first section, the second section 23 having a flange 22 extending perpendicular to the second section 23 and the second section 23 abuts against the peripheral portion 11. 
With regards to claim 1, Wang is discussed above, and teaches the single layer board.  However, Wang fails to teach where and the flange 22 is engaged with an end of the peripheral portion 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral portion 11 to extend and engage the flange 22, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04, IV.-A.).  Further, the Examiner notes that extending the peripheral portion would prevent the user’s finger and/or clothing from being caught on the edge of the peripheral portion, which Wang discloses as his motivation for his invention (see discussion in col. 2, lines 7-10).
Regarding claim 3, Wang teaches the single-layer board, where the tubular stiffener 2 further comprises a third section 21 between the first section (shown in Fig. 2 below) and the second section 23 such that the first section, the second section 23, and the third section 21 jointly form a stepped shape (as seen in Fig. 2 below).
	Regarding claim 7, Wang teaches the single-layer board, where the tubular stiffener 2 has a shape which is complementary to the shape of the peripheral portion 11 (as seen in Fig. 2).
Regarding claim 13, Wang teaches the single-layer board, further including a printed pattern 31,32 on a front surface of the main body portion 1.  The Examiner notes that the instant Application refers to the “printed pattern” as the convex-concave configuration in para. [0113], lines 16-18.  Wang teaches a concave-convex configuration, using elements 31,32, as seen in Fig. 2.
Regarding claim 14, Wang teaches the single-layer board, where the main body portion 1 has a concave-convex configuration 31,32.
	Regarding claim 15, Wang teaches the single-layer board, where the concave-convex configuration 31,32 comprises a grid to reinforce the single-layer plastic sheet (as seen in Fig. 2, and discussed in col. 2, lines 57-59).
Regarding claim 48, Wang teaches the board, where the peripheral portion 11 is in direct contact with the flange 22 (as discussed above).
	Regarding claim 49, Wang teaches the board, where the flange 22 is integral with a bottom surface of the tubular stiffener 2.  The Examiner notes that the entire stiffener 2 is an integral tube (as seen in Fig. 2 below).

    PNG
    media_image1.png
    451
    396
    media_image1.png
    Greyscale


Regarding claim 43, Wang teaches a board, comprising: a single layer plastic sheet (as seen in Fig. 2) having a main body 1 and a peripheral portion 11 perpendicular to the main body 1; and a tubular stiffener 2 attached to at least a part of the peripheral portion 11, the tubular stiffener 2 comprising a first wall (as shown in Fig. 2 below) parallel with the main body 1 and a second wall 23 perpendicular to the first wall and parallel to the peripheral portion 11, an upper end of the second wall second wall 23 joined to an end of the first wall (as shown in Fig. 2 below), and a flange 22 projecting outward from the second wall 23, the second wall 23 abutting an inner surface of the peripheral portion 11. 
With regards to claim 43, Wang is discussed above, and teaches the single layer board.  However, Wang fails to teach where and the flange 22 is abutted with an end of the peripheral portion 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral portion 11 to extend and engage the flange 22, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04, IV.-A.).  Further, the Examiner notes that extending the peripheral portion would prevent the user’s finger and/or clothing from being caught on the edge of the peripheral portion, which Wang discloses as his motivation for his invention (see discussion in col. 2, lines 7-10).
Regarding claim 45, Wang teaches the board, where the peripheral portion 11 is in direct contact with the flange 22 (as discussed above).
	Regarding claim 46, Wang teaches the board, where the flange 22 is integral with a bottom surface of the tubular stiffener 2.  The Examiner notes that the entire stiffener 2 is an integral tube (as seen in Fig. 2 below).



    PNG
    media_image2.png
    403
    396
    media_image2.png
    Greyscale

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zemer.
Regarding claim 16, Wang is discussed above and teaches the single-layer board.  However, Wang fails to teach where the single layer plastic sheet includes a grasp element.  Zemer teaches a single-layer board 300 comprising a grasp element 395.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board of Wang with a grasp element, in order to allow a person to easily grasp and lift and move the object, as taught to be desirable by Zemer (see discussion in para. [0049], lines 3-5).  
Allowable Subject Matter
Claims 9-10 and 12 are allowed.
Claims 4-5, 17, 44, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The structural limitations drawn to the single-layer board, as disclosed in claims 1, 3, 9, and 43, where the peripheral portion has a stepped shape, the tubular stiffener has a wing extending from the flange, in combination with the other elements recited in claims4-5, 17, 44, and 47, which is not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Wang and Zemer above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 8534029 to Leng, 11140986 to Leng, and 7028859 to Moon et al., teach boards for assembling boxes and other types of furniture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Dec-22